EXAMINER’S COMMENT(S)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and response filed on 02/11/2021 are acknowledged and entered.

Claims 1, 3-7, and 9-22 were pending.  In the amendment as filed, applicants have amended claims 1, 7, 13, and 21; and cancelled claims 3, 4, 6, 9, 10, 12, 15, 16, 18, 19, and 20.  No claims have been added.  Therefore, claims 1, 5, 7, 11, 13, 14, 17, 21, and 22 are currently pending. 

Status of Claim(s) Objection(s) and /or Rejection(s)
All previous claims objection(s) and/or rejection(s) have been withdrawn in view of applicant’s amendments of claims 1, 7, 13, and 21 and/or cancellation of claims 3, 4, 6, 9, 10, 12, 15, 16, 18, 19, and 20 thereto.

Allowable Subject Matter
Claims 1, 5, 7, 11, 13, 14, 17, 21, and 22 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
February 27, 2021